Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2021

                                      No. 04-20-00598-CV

 IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR., AN
                      INCAPACITATED PERSON,

                   From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2011-PB6–000081-L2
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on April 12, 2021. This court granted
Appellant’s first, second, and third motions for extension of time to file the brief until July 12,
2021. In our June 24, 2021 order, we warned Appellant that any further request for an extension
of time to file the brief would be disfavored.

        On July 12, 2021, Appellant’s counsel filed an unopposed fourth motion for extension of
time to file the brief until July 16, 2021, for a total extension of 95 days. In the motion, counsel
described his recent heavy workload. As an unopposed motion, counsel’s explanation is
reasonable to justify a further extension up to, but not further than, the requested date. See TEX.
R. APP. P. 10.5(b).
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than July 16, 2021. See TEX. R. APP. P. 38.6(d). NO FURTHER EXTENSIONS OF
TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED. If Appellant fails to file the
brief as ordered, the court may dismiss this appeal. See id. R. 38.8(a)(1), 42.3(b), (c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court